Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 9 are the independent claims under consideration in this Office Action.  
	Claims 2-8 and 10 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define a method for making a gold-plated embroidery comprising the method steps of preparing embroidery threads including selecting particular gold-wrapped threads according to a to-be-embroidered pattern and matching colors of that and the gold fixing threads and then winding threads around a winding gold support and cutting the threads to length.  The next step comprises preparing an embroidery backing material, arranging the pattern on the material, printing or using a pre-printed backing material with the pattern.  The next step is providing the tools needed for the embroidery including the winding support reel, a needle and pen and then arranging the backing on the reel and using a reel feeding rope belt to fix the backing material onto the reel.  The next step includes embroidering the pattern using the gold-wrapped thread juxtaposed .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu and Garzone, Jr. illustrate embroidering with gold threads. De Boni and Robinson and Gould et al. illustrate methods of forming gold-wrapped threads.  Jin illustrates Qizhen, Xuandai, Dingxian, Chuosha and Zhupian embroidery.  Bian illustrates Shu embroidery.  Rui et al. illustrate Xiang embroidery.  Jiaying illustrates Xiang and Su embroidery.  Qiujin illustrates Chaozhou embroidery.  



INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732